THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENTS AS TO THE NOTE UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED. CONVERTIBLE PROMISSORY NOTE $25,000.00 FEBRUARY , 2008 1.Promise to Repay.Theater Xtreme Entertainment Group, inc., a Florida Corporation (the “Borrower”), promises to pay (“Lender”), or its registered assigns, the principal sum of Twenty-Five Thousand Dollars ($25,00.00) together with interest thereon at the rate hereinafter specified and any and all other sums which may be due and owing to the Lender in accordance with the terms contained herein (including, without limitation, the issuance of a warrant to Lender as contemplated in Section 6 below) as repayment of the loan that the Lender has made to Borrower on the date hereof. 2.Interest.Borrower shall pay interest from the date of this Convertible Promissory Note (this “Note”) on the principal amount outstanding from time to time at a rate per annum equal to Twenty-One percent (21%), compounded monthly. The interest shall be due on the first to occur of (i) the Maturity Date (as defined below), (ii) upon repayment of the Note in full, or (iii) on conversion of the principal amount plus accrued interest, if any, of the Note to Common Shares in Borrower (“Financing Offering”), as provided in Section 7 below. 3.Calculation of Interest.Interest on the principal amount of this Note shall be calculated on the basis of a 360 day year factor applied to the actual days on which there exists an unpaid principal balance due under this Note. 4.Maturity.The principal balance of this Note, together with all then unpaid and accrued interest, shall be due and payable in full on the date that is one hundred twenty (120) days from the date of this Note (the “Maturity Date”). 5.Prepayment.The Borrower may prepay this Note, together with all then unpaid and accrued interest, in whole or in part at any time or from time to time without penalty or additional interest. Any amounts prepaid hereunder shall be applied as provided in Section 9 below. 6.Warrant.Simultaneously with the issuance of this Note, the Borrower hereby grants to the Lender a warrant to purchase 25,000 Common Shares with an exercise price equal to Fifty Cents ($0.50) per share (the “Warrant”). The Warrant shall be in substantial form and substance as Exhibit A, attached hereto. 7.Conversion.Lender may convert the principal balance plus accrued interest, if any, in whole or in part, into Common Shares, at its election at any time prior to payment (the “Conversion”). The conversion price for this Note shall be equal to Ten Cents ($0.10) per share. If Lender undertakes the Conversion, Lender shall notify Borrower of the Conversion (the “Conversion Notice”) including the amount of the principal balance of the Note plus accrued interest up to, but not including, the Note Conversion Date (as defined below) to be converted.The effective date of the Conversion shall be the date of the Conversion Notice (the “Note Conversion Date”). Any amounts so converted to Common Shares shall reduce on a dollar for dollar basis the outstanding principal balance and accrued interest, if any, of this Note. On full conversion of the Note, Lender shall surrender this Note at Borrower’s principal executive office, or, if this Note has been lost, stolen, destroyed or mutilated, then, in the case of loss, theft or destruction, Lender shall deliver an indemnity agreement reasonably satisfactory in form and substance to Borrower or, in case of mutilation, Lender shall surrender and cancel this Note. On Conversion, Lender will be entitled to any accrued but unpaid interest on the converted principal amount of this Note which has not been converted into Common Shares as described above through the Note Conversion Date. Borrower warrants that Common Shares issuable on the Conversion will, upon Conversion, be validly issued, fully paid and non-assessable and free from all taxes, liens and charges in respect to issue thereof. 8.
